Citation Nr: 0740700	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

The Board notes that the veteran was scheduled for an RO 
hearing in October 2005 but opted for a Decision Review 
Officer (DRO) conference instead.

As described below, the veteran's claim was previously denied 
in an unappealed August 1989 rating decision.  The Board 
therefore has a legal duty to address the "new and material 
evidence" requirement of 38 C.F.R. § 3.156 regardless of the 
actions of the RO.  The issue has been recharacterized as 
such.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown,  4 
Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
previously denied in an unappealed August 1989 rating 
decision.  

2.  Evidence received since the August 1989 rating decision 
contains the first confirmation of a PTSD diagnosis and bears 
directly and substantially on the claim at hand.

3.  The veteran has not been shown to have a diagnosis of 
PTSD that is predicated on either participation in combat 
with the enemy or a corroborated in-service stressor.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007); 38 C.F.R. § 3.156 
(2000).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
July 2003.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, a further 
VCAA letter was also issued in March 2007.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  These matters 
were addressed in the March 2007 VCAA letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal.

The Board further observes that the question of PTSD stressor 
development through the United States Joint Services Records 
Research Center (JSRRC) (previously the U.S. Armed Services 
Center for Research of Unit Records) was discussed at the 
veteran's October 2005 DRO conference.  In this regard, he 
was requested to provide additional stressor details in the 
March 2007 VCAA letter, but he never responded to this 
letter.

In this regard, the Board notes that it is well-established 
that VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for 
it in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the veteran's lack of a response to 
VA's efforts to assist him with the factual development of 
his claim, no further effort will be expended to assist the 
veteran in this regard.  The claim must be evaluated solely 
on the evidence currently of record.  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)).

In this case, service connection for PTSD was previously 
denied in an August 1989 rating decision.  The veteran was 
notified of this denial in September 1989.  Although he was 
concurrently pursuing an appeal on separate issues, he did 
not submit a Notice of Disagreement with the August 1989 
rating decision.  The Board therefore finds that this 
decision is "final" under 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

As described in further detail below, evidence received since 
the August 1989 rating decision, specifically an October 2003 
VA examination report, contains the first confirmation of a 
PTSD diagnosis.  This evidence bears directly and 
substantially on the claim at hand, as a confirmed diagnosis 
was not previously of record.  Accordingly, the claim of 
service connection for PTSD is reopened.  As the RO has 
already considered this case on a de novo basis and has 
completed the evidentiary development described above, the 
Board's further consideration of this claim will not 
prejudice the veteran.  See Bernard v. Brown, supra.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this regard, the 
Board notes that the possibility of such a diagnosis was 
first raised in October 1988, and the diagnosis is confirmed 
in an October 2003 VA examination report.  Although a later 
VA treatment record, from July 2007, indicates "some PTSD 
symptoms but not enough for a diagnosis," the Board is 
satisfied for purposes of this decision that the veteran has 
a current diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the Good Conduct Medal and the National Defense 
Service Medal; there is no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge.  He served on the U.S.S. Hornet, 
but his service medical records do not suggest any combat-
related wounds or other incidents of treatment reflecting 
combat.  In short, there is no evidence of record to suggest 
the veteran's participation in combat with the enemy during 
service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that, during his October 2003 VA examination, he reported 
three stressors.  First, he described seeing two men severely 
injured, with severance of limbs, following an elevator 
accident.  Second, he reported a young Navy man dying in his 
arms, as a result of excessive alcohol.  Third, he reported 
rescuing and giving primary care treatment to pilots downed 
in the ocean during the Korean War.

In view of this lay evidence, and the lack of specific 
accompanying information (e.g., names, dates), the RO 
requested further information in the noted March 2007 VCAA 
letter.  As noted above, however, the veteran never responded 
to this letter.  See Wood v. Derwinski, supra.  In the 
absence of specific information that could be corroborated by 
the JSRRC, the RO did not take, and indeed had no basis for 
taking, additional action to corroborate the veteran's 
claimed stressors.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a verified stressor 
from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's 
reopened claim of entitlement to service connection for PTSD.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD. 

Entitlement to service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


